  Case 14-19408         Doc 46     Filed 01/07/19 Entered 01/07/19 10:39:27              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-19408
         Wytia S Members

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/23/2014.

         2) The plan was confirmed on 09/02/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,750.00.

         10) Amount of unsecured claims discharged without payment: $36,906.05.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-19408           Doc 46         Filed 01/07/19 Entered 01/07/19 10:39:27                     Desc Main
                                           Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                   $27,624.48
        Less amount refunded to debtor                              $2,536.07

NET RECEIPTS:                                                                                        $25,088.41


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $4,000.00
    Court Costs                                                                    $0.00
    Trustee Expenses & Compensation                                            $1,090.57
    Other                                                                          $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $5,090.57

Attorney fees paid and disclosed by debtor:                          $0.00


Scheduled Creditors:
Creditor                                            Claim         Claim            Claim       Principal      Int.
Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
ACC CONSUMER FINANCE                  Unsecured      4,579.00            NA              NA            0.00       0.00
AES FEDERAL LOAN                      Unsecured      4,000.00            NA              NA            0.00       0.00
American Web Loans                    Unsecured         100.00           NA              NA            0.00       0.00
CAPITAL SOLUTION INVESTMENTS          Unsecured         100.00        406.60          406.60          40.66       0.00
CASH CITY LOANS                       Unsecured         100.00        926.59            0.00           0.00       0.00
CERASTES LLC                          Unsecured            NA         458.12          458.12          45.81       0.00
CHICAGO DEPT OF REVENUE               Unsecured         300.00           NA              NA            0.00       0.00
Comcast                               Unsecured         202.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON                   Unsecured            NA       2,228.92        2,228.92        222.89        0.00
COOK COUNTY HEALTH & HOSPITAL         Unsecured      8,000.00            NA              NA            0.00       0.00
Dish Network                          Unsecured         122.00           NA              NA            0.00       0.00
Great Lakes Specialty Finance, Inc.   Unsecured         433.00           NA              NA            0.00       0.00
Great Plains Lending                  Unsecured         100.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE              Priority          882.00           NA              NA            0.00       0.00
LOAN EXPRESS                          Unsecured         406.00           NA              NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC             Unsecured         100.00        479.78          479.78          47.98       0.00
PAYDAY LOAN STORE                     Unsecured            NA       1,118.15        1,118.15        111.82        0.00
PAYDAY LOAN STORE OF IL INC           Unsecured         100.00           NA              NA            0.00       0.00
PEOPLESENE                            Unsecured         750.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT                  Unsecured         836.00        836.28          836.28          83.63       0.00
PRA RECEIVABLES MGMT                  Unsecured         688.00        688.38          688.38          68.84       0.00
PREMIER BANK CARD                     Unsecured         486.00        486.70          486.70          48.67       0.00
PREMIER BANK CARD                     Unsecured         410.00        410.41          410.41          41.04       0.00
Radiant Cash                          Unsecured         100.00           NA              NA            0.00       0.00
Radiology Conultants, Ltd             Unsecured          45.00           NA              NA            0.00       0.00
RUSH OAK PARK PHYSICIANS GROU         Unsecured         398.00           NA              NA            0.00       0.00
Spot On Loans                         Unsecured         100.00           NA              NA            0.00       0.00
SPRINT NEXTEL                         Unsecured      1,071.00       1,071.71        1,071.71        107.17        0.00
SUNTRUST BANK                         Unsecured      1,866.00       1,901.85        1,901.85        190.19        0.00
TD BANK USA                           Unsecured         815.00      1,154.29        1,154.29        115.43        0.00
US BANK NA                            Unsecured         600.00        635.55          635.55          63.56       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-19408      Doc 46        Filed 01/07/19 Entered 01/07/19 10:39:27                 Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim        Claim       Principal        Int.
Name                                Class   Scheduled      Asserted     Allowed        Paid          Paid
US BANK NA                      Secured       13,225.00     18,586.28    16,784.22     16,784.22     2,025.93
US BANK NA                      Unsecured      5,241.00            NA           NA           0.00         0.00
WEST SUBURBAN HOSPITAL MED CT   Unsecured         412.00           NA           NA           0.00         0.00
WEST SUBURBAN HOSPITAL MED CT   Unsecured         829.00           NA           NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal               Interest
                                                           Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00             $0.00                 $0.00
      Mortgage Arrearage                                    $0.00             $0.00                 $0.00
      Debt Secured by Vehicle                          $16,784.22        $16,784.22             $2,025.93
      All Other Secured                                     $0.00             $0.00                 $0.00
TOTAL SECURED:                                         $16,784.22        $16,784.22             $2,025.93

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                $0.00
       Domestic Support Ongoing                              $0.00              $0.00                $0.00
       All Other Priority                                    $0.00              $0.00                $0.00
TOTAL PRIORITY:                                              $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $11,876.74          $1,187.69                 $0.00


Disbursements:

       Expenses of Administration                            $5,090.57
       Disbursements to Creditors                           $19,997.84

TOTAL DISBURSEMENTS :                                                                      $25,088.41




UST Form 101-13-FR-S (09/01/2009)
  Case 14-19408         Doc 46      Filed 01/07/19 Entered 01/07/19 10:39:27                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
